DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application filed 18 December 2020 Claims Priority from Provisional Application 62/950,038, filed 18 December 2019.  Accordingly, this application is given priority to 18 December 2019.  
Abstract
The abstract of the disclosure is objected to because it is too long.  There are 274 words Correction is required.  See MPEP § 608.01(b).
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 1-20 are objected to because the terminology is such that the Examiner does not understand what the Applicant is trying to claim.  For example, the term “predefined asset type” as recited in [0024] of US Pub. No. 20210192620 A1 of the instant application:
 “a group of assets that are categorized based on similar attributes or characteristics (e.g., stock, bonds, options, exchange traded funds, virtual rewards, virtual perks, shares, and the like)”
appears to mean a type of financial instruments.  However, the claims do not recite       financial instruments.  It is also not clear what “dynamically defined digital asset type” means to convey.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In the representative limitation of claim 1:
obtaining a plurality of different digital asset types, at least a first digital asset type of the plurality of different digital asset types comprising a predefined digital asset type, and at least a second digital asset type of the plurality of different digital asset types comprising a dynamically defined digital asset type; 
However, the specification does not provide a definition of a  “dynamically defined digital asset type”.  Examiner notes that “dynamically defined digital asset type” is only recited in the US Pub. No. 20210192620 A1 of the instant application in the Abstract, and at paragraphs [0066] and [0068].  Examiner also notes that according to [0024], a “”predefined digital asset” appear to mean a financial instrument i.e. – “stock, bonds, options, exchange traded funds, virtual rewards, virtual perks, shares, and the like”. As best can be understood, the term is not a term in the art of digital assets.
As per MPEP 2164.01(a) Undue Experimentation Factors [R-08.2012]
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 15, the representative limitation:
identifying, based on machine learning, a first candidate set of users of a plurality of users to potentially be issued first digital asset units associated with a first brand, each of the first digital asset units comprising a corresponding instance of the first digital asset object;
is vague and indefinite in that it is not clear what the metes and bounds are of the term “to potentially be issued first digital asset units”.
Regarding claims 7 and 13, in the representative limitation:
converting the first digital asset object to the first digital asset type based on the predefined digital asset type and an object model;
term “an object model” is vague and indefinite because it is not clear if it refers to the “object model” in the independent claim or another “object model”; the antecedent issue is not clear.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-7, 9-15 and 16-20 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a system, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to a system for exchanging digital assets which is a judicial exception of method of organizing human activity of administering marketing or sales activities.
Claim 1 recites, in part, a system for performing the steps of:
obtaining a plurality of different digital asset types, at least a first digital asset type of the plurality of different digital asset types comprising a predefined digital asset type, and at least a second digital asset type of the plurality of different digital asset types comprising a dynamically defined digital asset type; 
converting the first digital asset type to a first digital asset object based on the predefined digital asset type and an object model; 
converting the second digital asset type to a second digital asset object based on the dynamically defined digital asset type and the object model; 
identifying, based on machine learning, a first candidate set of users of a plurality of users to potentially be issued first digital asset units associated with a first brand, each of the first digital asset units comprising a corresponding instance of the first digital asset object;
identifying a second candidate set of users of the plurality of users to potentially be issued second digital asset units associated with a second brand, each of the second digital asset units comprising a corresponding instance of the second digital asset object;
issuing at least one first digital asset unit associated with the first brand to at least a first user of the first candidate set of users; 
issuing at least one second digital asset unit associated with the second brand to at least a second user of the second candidate set of users; 
recording the issuing of the first digital asset units and the issuing of the second digital asset units in a distributed ledger; 
updating the distributed ledger based on one or more events.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
one or more processors; and
memory storing instructions to perform computerized steps;
identifying, based on machine learning, candidates
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  The use of machine learning, as claimed, is only recited and the claim does not  contain any specificity on what  machine learning entails.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the method claim 8 and the non-transitory computer readable medium claim 15, also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-5 and 7 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claims 6, the features of a graphical user interface (GUI); adds technology to the abstract idea of the independent claim.  However, a GUI is a generic technological components, and its use is in its normal, expected, and routine manner.  The component is recited at a high level of generality which does not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 8-14 otherwise styled as a method, and claims 15-20 styled as a non-transitory computer readable medium would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinmao et al US Pub. No. 20200184431  A1) in view of McDonald et al   (US Pub. No. 20150066625 A1).
Regarding claims 1, 8 and 15, Sinmao teaches  provides an automated two-tier tokenization process that is machine implemented, uses a distributed ledger system, and provides artificial intelligence driven user support services - [0023] and [0024]. This technology presents a flexible technical solution to address any large-scale asset in any geographic jurisdiction [Id.].  She teaches:
one or more processors – [0022]; 
memory storing instructions – [0022],that, when executed by the one or more processors, cause the system to perform: 
obtaining a plurality of different digital asset types, at least a first digital asset type of the plurality of different digital asset types comprising a predefined digital asset type, and at least a second digital asset type of the plurality of different digital asset types comprising a dynamically defined digital asset type – [0021], [0022], [0129]; 
converting the first digital asset type to a first digital asset object based on the predefined digital asset type and an object model – [0161]; 
converting the second digital asset type to a second digital asset object based on the dynamically defined digital asset type and the object model – [0161]; 
identifying, based on machine learning, a first candidate set of users of a plurality of users to potentially be issued first digital asset units associated with a first brand, each of the first digital asset units comprising a corresponding instance of the first digital asset object – [0157];
identifying, based on machine learning, a second candidate set of users of the plurality of users to potentially be issued second digital asset units associated with a second brand, each of the second digital asset units comprising a corresponding instance of the second digital asset object – [0157]; 
issuing at least one first digital asset unit associated with the first brand to at least a first user of the first candidate set of users – [0019] “create specific asset tokens” [0020]; 
issuing at least one second digital asset unit associated with the second brand to at least a second user of the second candidate set of users – [0021] “general asset tokens” [0024]; 
recording the issuing of the first digital asset units and the issuing of the second digital asset units in a distributed ledger – [0053], [0066] and [0091]; 
updating the distributed ledger based on one or more events – [0023] and [0039] and [0091].
Sinmao does not explicitly disclose:
digital asset units associated with bands.
However, McDonald teaches cloud-computing environment in which the incentives for acknowledging product advertising within media content may be implemented [0019]. Users of a variety of client devices including multimedia consoles, mobile phones, smartphones, tablets, personal computers ("PCs"), personal digital assistants ("PDAs"), handheld gaming platforms, personal media players, wearable computers, navigation devices, and the like, which can consume and/or render media content may interact with an entertainment service as well as an incentive and reward service over a network such as the Internet [Id.].  He teaches a brand owner specifying digital assets such as particular media objects including graphics, text, sounds, video, animations, and the like that may be associated with a particular brand [0028].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao’s disclosure to include specifying digital assets associated with a particular brand as taught by McDonald because it provides mechanisms for companies to determine whether viewers notice or are responding to the advertising for which they expend resources to create and display - McDonald [0001].
Regarding claim 2, 9 and 16, Sinmao does not explicitly disclose the issuing of the first digital asset units and the issuing of the second digital asset units being based on corresponding responses from the first user and the second user.  
However, McDonald teaches an advertising acknowledgement client capturing signals that are representative of the user actions, in response to product advertising, that are performed as the media content is rendered [0036].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao’s disclosure to include digital assets in response to product advertising as taught by McDonald because it provides mechanisms for companies to determine whether viewers notice or are responding to the advertising for which they expend resources to create and display - McDonald [0001].
Regarding claim 3, 10 and 17, Sinmao teaches the distributed ledger as comprising a blockchain – [0039].  
Regarding claim 5, 12 and 19, Sinmao teaches the predefined digital asset type as being predefined based on one or more third-party requirements – [0031].  
Regarding claim 6, 13 and 20, Sinmao teaches the dynamically defined digital asset type as being dynamically defined by a brand user associated with the second brand via a graphical user interface (GUI) – [0078], [0172], [0173] and [0177] and [Fig. 12].  
Regarding claim 7 and 14, Sinmao teaches 
converting the first digital asset object to the first digital asset type based on the predefined digital asset type and an object model – [0161]; 
transferring the first digital asset type to a third-party exchange platform – [Id.].

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinmao in view of McDonald, in further view of Cruttenden et al (US Pub. No. 20190012734 A1).
Regarding claim 4, 11 and 18, neither Sinmao nor McDonald explicitly discloses: 
determining, based on machine learning, a first estimated value score for the at least one first digital asset unit issued to the first user; 
determining, based on machine learning, a second estimated value score for the at least one second digital asset unit issued to the second user; 
triggering a trade suggestion indicating a trade between the first user and the second user for at least a portion of the at least one first digital asset unit issued to the first user and at least a portion of the at least one second digital asset unit issued to the second user; 
recording, in response to input received from the first user and the second user, the trade in the distributed ledger.
However, Cruttenden teaches platforms, systems, and methods for interception of data stream triggers, in particular platforms, systems, and methods that are further related to controlling savings and investments through electronic video game playing and streaming media viewing [0004].  He teaches earning or receiving rewards based on engagement of game play or streaming media based mechanisms that sense, monitor, measure, guide, control, replay, assess, or evaluate performance accomplishments of players or viewers before, during, or after their play or view experience [0129].  Earning or receipt of in-game rewards and in-stream rewards are optionally associated with trigger antecedents managed and tracked by the IGS System on behalf of Users who have selected such triggers, and set trigger action consequences/results as the basis for Users receiving external rewards.  In-game or in-stream rewards may be received as in-game resources or streaming media objects that are recognized as point scores. [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinmao’s disclosure to include earning or receiving rewards based on engagement of game play or streaming media as taught by Cruttenden because computational triggers can be used to drive savings and investments through self, group, or third-party sponsored game play or viewing of streaming media broadcast - Cruttenden [0004].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Winklevoss  et al:  “Systems, Methods, And Program Products For Verifying Digital Assets Held In A Custodial Digital Asset Wallet”, (US Patent No. 11,282,139 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692